Name: Commission Regulation (EEC) No 3440/88 of 4 November 1988 on the supply of refined rape seed oil to the International Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 302/12 Official Journal of the European Communities 5. 11 . 88 COMMISSION REGULATION (EEC) No 3440/88 of 4 November 1988 on the supply of refined rapeseed oil to the International Committee of the Red Cross (ICRC) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 10 February 1986 on the supply of food aid to the ICRC, the Commission allo ­ cated to the latter organization 100 tonnes of refined rapeseed oil ; Whereas it is necessary, to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rapeseed oil to the ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. * Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 5. 11 . 88 Official Journal of the European Communities No L 302/13 ANNEX 1 . Operation No ('): 952/87 ' 2. Programme : 1986 3. Recipient : ICRC 4. Representative oÃ ­ the recipient (2) : DelegaÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha, Travessa de JoSo Seca n? 14, Caixa Postal 2501 , Luanda, RepÃ ºblica Popular de Angola ; Tel : 933 82 / 922 25, Telex : 3353 CICV AN. 5. Place or country of destination : Angola 6 . Product to be mobilized : refined rapeseed oil 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III Al) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  metal cans of one litre or one kilogram,  the cans must be packed in cartons, with 20 cans per carton,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover,  the cans must carry the following wording : ACÃ Ã O N? 952/87 / AO-106 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ  ­ MICA EUROPEIA / LOBITO 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing-landed with additional insurance cover for onward transport to ICRC warehouse, Lobito 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 January to 9 February 1989 18 . Deadline for the supply : 21 February 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 22 NovembÃ ¨r 1988 not later than ' 12 noon. Tenders shall be valid until 12 midnight (Belgian time) on 23 November 1988 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 6 December 1988 not later than 12 noon (Belgian time). Tenders shall be considered valid until 12 midnight on 7 December 1988 (b) period for making the goods available at the port of shipment : 23 January to 23 February 1989 (c) deadline for the supply : 7 March 1989 22. Amount of the tendering security : 15 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 302/14 Official Journal of the European Communities 5. 11 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No ,C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation,: in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to tn point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.